DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 08/12/2022,  claims 1, 9, 17 are amended, claims 1-20 are pending in the present application, claims 1, 9 and 11 are written in independent form. The Examiner notes the amendments to independent claims 1, 9 and 11 which are inherited by dependent claims 2-8, 10-16, 18-20, wherein any change in grounds of rejection herein are necessitated by Applicant amendment. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the Applicant amendment of 08/12/2022 has necessitated a change in the grounds of rejection. A new ground of rejection is made in response to applicant amendment in order to best address the claims as amended. The new ground of rejection does not rely on the primary reference used in the previous rejection and to which the Applicant’s arguments are directed. Therefore, the arguments are considered moot in light of the new grounds of rejection. The Examiner notes that the Examiner does not agree with or acquiesce  to any assertions made by the Applicant in the response of 08/12/2022, particularly with respect to the teaching of EP-2,477,427. The change in grounds of rejection was made solely to address the claims as amended and provide the Applicant with the best possible rejection in light of the change in scope brought about by Applicant amendment. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable United States Patent Application Publication US-20180220276 to Senarath (hereinafter d1) in view of United States Patent Application Publication US-20190140933 to Guim Bernat et al (hereinafter d2).
Regarding claim 1, as to the limitation “A method comprising:”, d1 discloses a network device which includes a processor (see d1 Fig. 12) which control the device by executing a computer readable medium (see d1 para. 0211, 260) to perform a method (see d1 para. 0260). 
as to the limitation “obtaining, by a multi-operator network device, configuration information for charging an end device associated with one of multiple networks and operators” d1 discloses obtained charging rates (i.e. configuration information) on user level (i.e. charging an end device) (see d1 par. 0052, 0067, 0073, 0088, 0215, 0219, 0251); 
as to the limitation “establishing, by the multi-operator network device, an application service session between the end device associated with one of the multiple networks and operators and an application layer network” d1 discloses service session based on a service (i.e. establishing an application service session) over a network with one of a plurality of network operators (see d1 para. 0115, 0122-0125, 0151);
as to the limitation “monitoring, by the multi-operator network device, traffic of the application service session based on the configuration information” d1 discloses monitoring  traffic of service session based on configuration (see d1 para. 0008-0018, 0051);
as to the limitation “generating, by the multi-operator network device in response to the monitoring, charging information pertaining to the traffic and at an end device level” d1 discloses generation of a charging information based on the monitoring (see d1 para. 0062);
as to the limitation “transmitting, by the multi-operator network device to the one of the multiple networks, the charging information” d1 discloses transmitting of the tracked usage record to a network (see d1 para. 0051);
as to the limitation “and operators and an application layer network” d1 discloses establishing communication over a radio interface (i.e. establishing an application service session) over a network with one of a plurality of network operators (see d1 para. 0023). D1 does not appear to explicitly disclose “an application layer network”, attention is directed to d2 which discloses multi-access edge computing (MEC) and related wireless communication systems (see d2 para. 0001) including an application layer network embodied as a MEC (See d2 para. 0025, 0031, 0037-0041, 0096).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding methods and systems enabling multi-operator charging in a RAN to incorporate the details of an application layer network as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reduced latency, increased responsiveness, and more available computing power (see d2 para. 0004), provide ultra-low latency and high bandwidth throughput as well as real-time access to radio network information that may be leveraged by applications by using MEC technology that permits flexible and rapid deployments of innovative applications and services towards mobile subscribers, enterprises, or vertical segments (see d2 para. 0025(.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of flexible and rapid deployments of innovative applications and services towards mobile subscribers with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: determining, by the multi-operator network device, the one of the multiple networks and operators based on a message received from the end device” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses determining one of multiple networks based on a received message (see d1 para. 0109).
Regarding claim 3, as to the limitation “The method of claim 1, wherein the multiple networks include multiple radio access networks and multiple core networks of the multiple operators, and wherein the obtaining further comprises: obtaining, by the multi-operator network device, the configuration information based on at least one of a registration procedure or an attachment procedure between the end device and the one of the multiple networks that is performed via the multi-operator network device” d1 in view of d2 discloses claim 1 as set forth above,  d1 in view of d2 also discloses multiple radio access networks and multiple core networks (see d1 para. 0050, 0054) of the multiple operators (see d1 para. 0049, 0055, 0108, ), obtaining configuration information (see d1 para. 0108) based on an attachment procedure (see d1 Fig. 5, para. 0107-0133).
Regarding claim 4, as to the limitation “The method of claim 1, further comprising: receiving, by the multi-operator network device from the end device, a request for an application service, and wherein the obtaining further comprises: transmitting, by the multi-operator network device to the one of the multiple networks, a request for the configuration information for charging” d1 in view of d2 discloses claim 1 as set forth above,  d1 in view of d2 also discloses receiving, by the multi-operator network device from the end device, a request for an application service, and wherein the obtaining further comprises: transmitting, by the multi-operator network device to the one of the multiple networks, a request for the configuration information for charging (see d1 para. 00120, 0122-0126).
Regarding claim 5, as to the limitation “The method of claim 1, further comprising: generating, by the multi-operator network device in response to the monitoring, other data pertaining to the traffic including at least one of a key performance indicator or a performance metric, wherein the transmitting further comprises: transmitting, by the multi-operator network device to the one of the multiple networks, the other data” d1 in view of d2 discloses claim 1 as set forth above,  d1 in view of d2 also discloses generating, by the multi-operator network device in response to the monitoring, other data pertaining to the traffic including at least one of a key performance indicator or a performance metric, wherein the transmitting further comprises: transmitting, by the multi-operator network device to the one of the multiple networks, the other data (see d1 para. 076, 0120, 0134).
Regarding claim 6, as to the limitation “The method of claim 1, further comprising: performing, by the multi-operator network device, a handover of the application service session to the one of the multiple networks or another multi-operator network device based on a mobility of the end device” d1 in view of d2 discloses claim 1 as set forth above,  d1 in view of d2 also discloses handover of the application service based on mobility (see d1 para. 0011, 0016, 0056, 0044).
Regarding claim 7, as to the limitation “The method of claim 1, wherein the application layer network is a multi-access computing edge network, and wherein the multi-operator network device provides a user plane anchor for traffic of end devices associated with the multiple networks and operators” d1 in view of d2 discloses claim 1 as set forth above,  d1 in view of d2 also discloses providing user plane anchor (see d1 para. 00264, 0271).
Regarding claim 8, as to the limitation “The method of claim 1, wherein the multi-operator network device includes at least one of a user plane function or a packet data network gateway” d1 in view of d2 discloses claim 1 as set forth above,  d1 in view of d2 also discloses a UPF and/or PGW (see d1 para. 0050, 0262).
Regarding claim 9, as to the limitation “A network device comprising: a processor configured to:d1 discloses device which includes a processor (see d1 Fig. 12) which controls the device by executing a computer readable medium (see d1 para. 0211, 260) to perform a method (see d1 para. 0260). 
as to the limitation “obtain configuration information for charging an end device associated with one of multiple networks and operators, wherein the network device is a multi-operator network device” d1 discloses obtained charging rates (i.e. configuration information) on user level (i.e. charging an end device) (see d1 par. 0052, 0067, 0073, 0088, 0215, 0219, 0251);
as to the limitation “establish an application service session between the end device associated with one of the multiple networks and operators and an application layer network” d1 discloses service session based on a service (i.e. establishing an application service session) over a network with one of a plurality of network operators (see d1 para. 0115, 0122-0125, 0151);
as to the limitation “monitor traffic of the application service session based on the configuration information” d1 discloses tracking (i.e. monitoring) of service session based on configuration (see d1 para. 0014, 0023, 0057);
as to the limitation “generate in response to the monitoring, charging information pertaining to the traffic and at an end device level” d1 discloses generation of a record of the tracking (see d1 para. 0015);
as to the limitation “transmit to the one of the multiple networks, the charging information” d1 discloses monitoring  traffic of service session based on configuration (see d1 para. 0008-0018, 0051);
as to the limitation “and operators and an application layer network” d1 discloses d1 discloses establishing communication over a radio interface (i.e. establishing an application service session) over a network with one of a plurality of network operators (see d1 para. 0023). D1 does not appear to explicitly disclose “an application layer network”, attention is directed to d2 which discloses multi-access edge computing (MEC) and related wireless communication systems (see d2 para. 0001) including an application layer network embodied as a MEC (See d2 para. 0025, 0031, 0037-0041, 0096).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding methods and systems enabling multi-operator charging in a RAN to incorporate the details of an application layer network as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reduced latency, increased responsiveness, and more available computing power (see d2 para. 0004), provide ultra-low latency and high bandwidth throughput as well as real-time access to radio network information that may be leveraged by applications by using MEC technology that permits flexible and rapid deployments of innovative applications and services towards mobile subscribers, enterprises, or vertical segments (see d2 para. 0025(.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of flexible and rapid deployments of innovative applications and services towards mobile subscribers with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The network device of claim 9, wherein the processor is further configured to: determine the one of the multiple networks and operators based on a message received from the end device” d1 in view of d2 discloses claim 9 as set forth above, d1 in view of d2 also discloses determining one of multiple networks based on a received message (see d1 para. 0109).
Regarding claim 11, as to the limitation “The network device of claim 9, wherein the multiple networks include multiple radio access networks and multiple core networks of the multiple operators, and wherein the processor is further configured to: obtain the configuration information based on at least one of a registration procedure or an attachment procedure between the end device and the one of the multiple networks that is performed via the multi-operator network device” d1 in view of d2 discloses claim 9 as set forth above,  d1 in view of d2 also discloses multiple radio access networks and multiple core networks (see d1 para. 0050, 0054) of the multiple operators (see d1 para. 0049, 0055, 0108, ), obtaining configuration information (see d1 para. 0108) based on an attachment procedure (see d1 Fig. 5, para. 0107-0133).
Regarding claim 12, as to the limitation “The network device of claim 9, wherein the processor is further configured to: receive, from the end device, a request for an application service, and wherein the processor is further configured to: transmit to the one of the multiple networks, a request for the configuration information for charging” d1 in view of d2 discloses claim 9 as set forth above,  d1 in view of d2 also discloses receiving, by the multi-operator network device from the end device, a request for an application service, and wherein the obtaining further comprises: transmitting, by the multi-operator network device to the one of the multiple networks, a request for the configuration information for charging (see d1 para. 00120, 0122-0126).
Regarding claim 13, as to the limitation “The network device of claim 9, wherein the processor is further configured to: generate, in response to the monitoring, other data pertaining to the traffic including at least one of a key performance indicator or a performance metric, and wherein the processor is further configured to: transmit to the one of the multiple networks, the other data” d1 in view of d2 discloses claim 9 as set forth above,  d1 in view of d2 also discloses generating, by the multi-operator network device in response to the monitoring, other data pertaining to the traffic including at least one of a key performance indicator or a performance metric, wherein the transmitting further comprises: transmitting, by the multi-operator network device to the one of the multiple networks, the other data (see d1 para. 076, 0120, 0134).
Regarding claim 14, as to the limitation “The network device of claim 9, wherein the processor is further configured to: perform a handover of the application service session to the one of the multiple networks or another multi-operator network device based on a mobility of the end device” d1 in view of d2 discloses claim 9 as set forth above,  d1 in view of d2 also discloses handover of the application service based on mobility (see d1 para. 0011, 0016, 0056, 0044).
Regarding claim 15, as to the limitation “The network device of claim 9, wherein the application layer network is a multi- access computing edge network, and wherein the multi-operator network device provides a user plane anchor for traffic of end devices associated with the multiple networks and operators” d1 in view of d2 discloses claim 9 as set forth above,  d1 in view of d2 also discloses providing user plane anchor (see d1 para. 00264, 0271).
Regarding claim 16, as to the limitation “The network device of claim 9, wherein the multi-operator network device includes at least one of a user plane function or a packet data network gateway” d1 in view of d2 discloses claim 9 as set forth above,  d1 in view of d2 also discloses PGW (see d1 para. 0050, 0262).
Regarding claim 17, as to the limitation “A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the processor to:” d1 discloses a network device which includes a processor (see d1 Fig. 12) which control the device by executing a computer readable medium (see d1 para. 0211, 260) to perform a method (see d1 para. 0260);
as to the limitation “obtain configuration information for charging an end device associated with one of multiple networks and operators, wherein the network device is a multi-operator network device” d1 discloses obtained charging rates (i.e. configuration information) on user level (i.e. charging an end device) (see d1 par. 0052, 0067, 0073, 0088, 0215, 0219, 0251);  
as to the limitation “establish an application service session between the end device associated with one of the multiple networks and operators and an application layer network” d1 discloses service session based on a service (i.e. establishing an application service session) over a network with one of a plurality of network operators (see d1 para. 0115, 0122-0125, 0151);
as to the limitation “monitor traffic of the application service session based on the configuration information” d1 discloses monitoring  traffic of service session based on configuration (see d1 para. 0008-0018, 0051);
as to the limitation “generate in response to the monitoring, charging information pertaining to the traffic and at an end device level” d1 discloses generation of a charging information based on the monitoring (see d1 para. 0062);
as to the limitation transmit to the one of the multiple networks, the charging information” d1 discloses transmitting of the tracked usage record to a network (see d1 para. 0051);
as to the limitation “and operators and an application layer network” d1 discloses d1 discloses establishing communication over a radio interface (i.e. establishing an application service session) over a network with one of a plurality of network operators (see d1 para. 0023). D1 does not appear to explicitly disclose “an application layer network”, attention is directed to d2 which discloses multi-access edge computing (MEC) and related wireless communication systems (see d2 para. 0001) including an application layer network embodied as a MEC (See d2 para. 0025, 0031, 0037-0041, 0096).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding methods and systems enabling multi-operator charging in a RAN to incorporate the details of an application layer network as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: reduced latency, increased responsiveness, and more available computing power (see d2 para. 0004), provide ultra-low latency and high bandwidth throughput as well as real-time access to radio network information that may be leveraged by applications by using MEC technology that permits flexible and rapid deployments of innovative applications and services towards mobile subscribers, enterprises, or vertical segments (see d2 para. 0025(.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known  and used as of the effective filing date (as shown by d2), wherein the combination would yield a predictable result (without a change in function thereof) of flexible and rapid deployments of innovative applications and services towards mobile subscribers with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The non-transitory computer-readable storage medium of claim 17, wherein the multiple networks include multiple radio access networks and multiple core networks of the multiple operators, and wherein the instructions when executed cause the processor to: obtain the configuration information based on at least one of a registration procedure or an attachment procedure between the end device and the one of the multiple networks that is performed via the multi-operator network device” d1 in view of d2 discloses claim 17 as set forth above,  d1 in view of d2 also discloses multiple radio access networks and multiple core networks (see d1 para. 0050, 0054) of the multiple operators (see d1 para. 0049, 0055, 0108, ), obtaining configuration information (see d1 para. 0108) based on an attachment procedure (see d1 Fig. 5, para. 0107-0133).
Regarding claim 19, as to the limitation “The non-transitory computer-readable storage medium of claim 17, wherein the application layer network is a multi-access computing edge network, and wherein the multi- operator network device provides a user plane anchor for traffic of end devices associated with the multiple networks and operators” d1 in view of d2 discloses claim 17 as set forth above,  d1 in view of d2 also discloses providing user plane anchor (see d1 para. 00264, 0271).
Regarding claim 20, as to the limitation “The non-transitory computer-readable storage medium of claim 17, wherein the instructions when executed cause the processor to: perform a handover of the application service session to the one of the multiple networks or another multi-operator network device based on a mobility of the end device” d1 in view of d2 discloses claim 17 as set forth above, d1 in view of d2 also discloses handover of the application service based on mobility (see d1 para. 0011, 0016, 0056, 0044).
Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200007414 to Smith et al discloses a multi-access edge computing (MEC) system. A MEC orchestrator is to receive a request for service that includes a workload from a user agent; and facilitate formation of a SLA for servicing the workload. To facilitate the formation of the SLA includes to obtain, via a decentralized contracting system, bids from a plurality of service providers to respectively service a plurality of functions or tasks of the workload. The MEC orchestrator is also to translate the workload into the plurality of functions or tasks, and schedule servicing of the functions of tasks with the one or more service providers, including one or more edge computing devices, in accordance with the SLA. 

US 20200359269 to Qiao et al discloses third party charging to provide services for a wireless device. One or more policies may be determined for the wireless device based on charging information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643